        Case 3:21-cr-00167-TWR Document 33 Filed 03/22/21 PageID.99 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                             Case No. 21CR0167-TWR

                                          Plaintiff,
                      vs.
                                                             JUDGMENT OF DISMISSAL

CARLOS ANTONIO HERNANDEZ                                                      Fit-{::D
                                        Defendant.                             MAR 2 2 2021

                                                                           CLERK US DIS I RIC r COURT
                                                                       SQU,JHERN DISTRICT Of CAL~ft~+~
IT APPEARING that the defendant is now entitled to be dischar ea tor            e..r.e.asoo1-tJ:l,~:=--

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated: _ _  3__,_,,,h~},~I·~v(__
                                                                               In
                                                        United States Magistrate Judge
